PER CURIAM.
The parties to this appeal are brothers and sisters, their children, and a family-controlled corporation. The dispute is over ownership of shares of stock in the corporation.
After a lengthy nonjury trial, where the plaintiffs presented their complex case without counsel, the trial court found that Kathryn Lewy was not the owner of the contested shares of stock. Based on that finding, the court ruled that the corporation is entitled to recover for corporate payments erroneously made to Lewy. An exhaustive examination of the briefs and record, and inquiry at-length during oral argument, reveal no clear showing of a basis for overturning the judgment in any part. Findings of fact by a trial judge in a nonjury case will not be set aside on review unless totally unsupported by competent substantial evidence. Laufer v. Norma Fashions, Inc., 418 So.2d 437 (Fla. 3d DCA 1982).
Affirmed.